Citation Nr: 1026716	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1946 to July 1947.  The 
Veteran died in July 2005.  The appellant is the surviving spouse 
of the Veteran, and is seeking entitlement to service connection 
for the cause of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines, which denied entitlement to service connection for 
cause of death.  

In July 2007, the appellant canceled her scheduled Board hearing 
in a timely manner.  

The Board remanded the Veteran's current claim for additional 
development in September 2009.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).


FINDINGS OF FACT

1.  The Veteran died in July 2005; the certificate of death lists 
the immediate cause of the Veteran's death as aspiration 
pneumonia.  No other underlying cause of death was noted.  

2.  The Veteran was service-connected for pulmonary tuberculosis, 
inactive, with restrictive ventilatory defect and residual lung 
fibrosis, which was evaluated as 30 percent disabling.  

3.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's service-connected 
disability, or any exposure, disease, or other incident in 
service caused or contributed substantially or materially to his 
death.  


CONCLUSION OF LAW

A service-connected disability, or a disability or disease of 
service origin, did not contribute substantially or materially to 
cause the Veteran's death, and the criteria for DIC benefits have 
not been met.  38 U.S.C.A. §§ 1310 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2005, and post adjudication notice by letters 
dated in August 2007 and October 2009.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, and the relative duties of VA 
and the claimant to obtain evidence, and; Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

While notice pursuant to Dingess, 19 Vet. App. at 473, and Hupp, 
21 Vet. App. at 342, was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a March 2010 supplemental statement of the case 
(SSOC), following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely notification, 
nor has any been shown.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
appellant in obtaining evidence, and provided a medical opinion 
regarding the etiology of the Veteran's death.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant contends that the Veteran's 
service connected pulmonary tuberculosis, inactive, with 
restrictive ventilatory defect and residual lung fibrosis, caused 
his death.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran died in July 2005.  The certificate of death lists 
the immediate cause of the Veteran's death as aspiration 
pneumonia.  No other antecedent or underlying cause of death was 
noted.  At the time of the Veteran's death, service connection 
was established for pulmonary tuberculosis, inactive, with 
restrictive ventilatory defect and residual lung fibrosis, rated 
as 30 percent disabling.

A December 2000 private treatment record notes that the Veteran 
was under the physician's care since November 2000 and that he 
had a diagnosis of acute asthmatic bronchitis.  A January 2005 
private medical certificate notes that the Veteran was 
hospitalized from December 19-27, 2004, with chronic obstructive 
pulmonary disease, pneumonia, hypertensive atherosclerotic 
cardiovascular disease, and chronic atrial fibrillation.  Private 
hospital records dated in July 2005, less than a week before the 
Veteran expired, note a principal diagnosis of aspiration 
pneumonia; other diagnoses of hypertensive atherosclerotic and 
cardiovascular disease, chronic, were given.  An August 2005 
letter to VA from the Veteran's treating private physician notes 
that several months prior to his death the Veteran experienced 
the inability to take oral nutrients and a nasogastric tube was 
inserted to facilitate feeding.  Mechanical complication of tube 
feeding is potentially the most serious risk and of particular 
importance is aspiration.  The clinical picture of aspiration 
pneumonia is one of abrupt onset of respiratory distress.  

The Veteran's STRs are negative for a diagnosis of aspiration 
pneumonia, however the Veteran was service connected for 
pulmonary tuberculosis, inactive, with restrictive ventilatory 
defect and residual lung fibrosis.  The determinative issue is 
whether the Veteran's death was related to his service connected 
disability, or any other disease, exposure, or event during 
service.  

The favorable evidence consists of the appellant's contention 
that her husband's death is related to his service connected 
pulmonary tuberculosis, inactive, with restrictive ventilatory 
defect and residual lung fibrosis.  

The unfavorable evidence consists of a February 2010 VA medical 
opinion report.  The examiner reviewed the Veteran's claim file.  
The examiner noted that the Veteran was service connected for 
pulmonary tuberculosis, inactive, with restrictive ventilatory 
defect and residual lung fibrosis, and that the immediate cause 
of his death was pulmonary tuberculosis.  The Veteran had other 
diagnoses which led to his death; one of them was cardiomyopathy.  
The examiner noted and discussed the August 2005 private medical 
letter.  

The examiner pointed out that the Veteran forcibly removed his 
nasogastric tube, which caused aspiration of his stomach 
contents, led to acute his respiratory distress and, several 
hours later, to his death.  The examiner concluded that it was 
less likely than not that the Veteran's service-connected 
tuberculosis caused his death.  

The negative evidence in this case outweighs the positive.  The 
appellant may genuinely believe that the Veteran's death was 
related to his service connected disability.  However, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter as 
complex as the cause of the Veteran's death and her views are of 
no probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the VA medical professional who 
thoroughly discussed the medical evidence of record and the 
etiology of the Veteran's death.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  A competent medical expert makes 
these opinions and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Nor is there any other competent 
evidence of record indicating that the Veteran's death was caused 
by any disease, injury, exposure, or event during service aside 
from his service-connected disability.  

If, as here, the Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to dependency 
and indemnity compensation, if at the time of the Veteran's 
death, the Veteran received compensation for service connected 
disability that was rated totally disabling continuously for a 
period of 10 or more years immediately preceding his death; 
continuously since the Veteran's release from active service and 
for a period of at least five years immediately preceding death; 
or for one year prior to his death if he was a prisoner of war 
under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 
(2008).  However, at the time of the Veteran's death he was only 
service connected for pulmonary tuberculosis, inactive, with 
restrictive ventilatory defect and residual lung fibrosis, which 
was rated 30 percent disabling.  Thus the provisions of 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and for service connection for the cause 
of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 
57-58.








ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


